MEMORANDUM DECISION.
The Superior Court, Lincoln County, dismissed William H. Pynehon’s complaint on the grounds that he lacked standing to seek a judgment declaring invalid an amendment to the zoning ordinance of the Town of Newcastle. Because we agree that Pynchon, a resident of Newcastle who alleges no particularized injury, lacks standing to obtain the remedial relief sought by his complaint, we deny his appeal. Buck v. Town of Yarmouth, 402 A.2d 860 (Me.1979).
Entry is:
Judgment affirmed.
All concurring.